Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Peter Weissman on 11/23/21.

The application has been amended as follows: 
In claim 23, line 3, amend “any element capable degrading” to --any element capable of degrading--.
In claim 33, line 2, amend “logo” to --or logos--.
In claim 34, amend “stack” to --stack.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sun US 2010/0062194 and Hanawa et al US 2009/0289270 are considered the closest prior art of record.  Sun teaches a product with a photoluminescent label (abstract), said label comprising a photoluminescent portion which is transparent under normal light conditions and revealed by photoluminescence under UV illumination (abstract), said label further comprising a non photoluminescent portion which is transparent under both normal and UV illumination [0029] (Fig. 1, layer 3, [0031]).  Sun does not teach a first and second material stacked successively and alternatively within the claimed thicknesses.  Although the concept of stacked alternate photoluminescent layers is known in the semiconductor field (see Hanawa, which teaches photoluminescent layers formed from a GaN multilayer [0009], with two different layers (15a, 15b)), this is considered non-analogous art and therefore, no prior art or combination thereof teaches all of the claimed limitations.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed stacked structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715